DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 4, 8, 11, 13, 17, and 19 is objected to because of the following informalities:  
Claim 2 [line 1] recites ‘the at least one key for controlling the first UI’; however, it should recite - - at least one key for controlling the first UI - -.
Claim 4 [line 3] recites ‘the at least one key which is used as the key input for the first UI’; however, it should recite - - at least one key which is used as the key input for the first UI - -.
Claim 8 [line 4] recites ‘the at least one key corresponding to the identified context of the external device’; however, it should recite - - at least one key corresponding to the identified context of the external device - -.
Claim 11 [line 1] recites ‘the at least one key for controlling the first UI’; however, it should recite - - at least one key for controlling the first UI - -.
Claim 13 [line 3] recites ‘the at least one key which is used as the key input for the first UI’; however, it should recite - - at least one key which is used as the key input for the first UI - -.
Claim 17 [line 3] recites ‘the at least one key corresponding to the identified context of the external device’; however, it should recite - - at least one key corresponding to the identified context of the external device - -.
Claim 19 [line 5] recites ‘the input that is received from the external device’; however, it should recite - - an input that is received from the external device - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, claim 1 recites “receive real-time broadcasting content and Video on Demand (VOD) content including an image from an external device.”  The relationship between these elements is unclear.  It is unclear whether only the image is received from the external device or if all content is received from the external device.  It is further unclear whether the image is included in both the real-time broadcasting content and Video on Demand (VOD) 
receive, from an external device, content comprising real-time broadcasting content and Video on Demand (VOD) content, wherein the content comprising real-time broadcasting content and Video on Demand (VOD) content includes an image received from the external device

As discussed above, it is unclear how the limitations of the image relate to the external device.  Claim 1 further recites:
[line 4], an image received from an external device
[line 6], the image that is received from the external device (emphasis added)
[lines 7-9, 14], the received image
The relationship between these elements is unclear.  For the purposes of examination, all image limitations are interpreted as described above:
an image received from the external device

Regarding claim 10 and 19, claims 10 and 19 contain substantially similar limitations to those found in claim 1.  Consequently, claims 10 and 19 are rejected for the same reasons.
Regarding claims 2-9 and 11-18, claims 2-9 and 11-18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.  Claims 2-5, 7, 11-14, and 16 further recite image limitations.  These limitations are further interpreted as an image received from the external device.

Regarding claim 18, claim 18 recites “the at least one key”.  Parent claims 10, 11, and 17 recite a plurality of different “at least one key” limitations and it is unclear to which limitation claim 18 refers.  For the purposes of examination this limitation is interpreted as:
at least one second key

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 20140055675 A1, published 02/27/2014), hereinafter An, in view of Chang et al. (US 20030090515 A1, published 05/15/2003), hereinafter Chang.

	Regarding claim 1, An teaches the claim comprising:
An electronic apparatus, comprising a display; an inputter comprising circuitry and configured to receive real-time broadcasting content and Video on Demand (VOD) content including an image from an external device; and a processor configured to (An Figs. 1-46; [0061], a multimedia device is an intelligent electronic device having a computer or processor supporting function as well as a broadcast receiving function; [0063], a solution for controlling an STB, a BD player, a PC, a laptop computer, and a tablet PC using a universal remote controller to control a TV; [0077], FIG. 1 is a view schematically showing a system including a multimedia device 100, a remote controller 110, a server 120, and at least one electronic device 130; : 
analyze an attribute of the image that is received from the external device via the inputter and functions performable by the external device in association with the received image control the display to display the received image (An Figs. 1-46; [0302], the multimedia device detects a string in a video image output on the screen of the multimedia device (S4520); [0303], the multimedia device displays OSD graphic data corresponding to the detected string on the screen (S4530); [0306], the code value is transmitted from the remote controller to the external electronic device using a second communication method (S4560); the external electronic device may automatically execute a specific function (S4570); [0308], the first condition, for example, corresponds to the case in which the video image includes a popup message and the second condition; [0265], OSD graphic data corresponding to a specific string in a video image output on the screen of the multimedia device is designed to be mapped as shown in FIG. 37; [0267], the above-described strings correspond to "payment", "color key", "favorite channel", "trick play", "VOD (video on demand)", "numeral" or "number"; [0268-0271], FIG. 38 is a diagram showing another example of a database (number, color, VOD functions performable by the external device); [0201], selectable items (e.g., real-time broadcast, TV reviewing, movie/series, fun & life, etc.) provided on the graphic image option 1202 by the STB 1231 cannot be selected; as shown in FIG. 26, a straight line graphic may appear to cover the middle of an arrow), 
and based on a first user interface (UI) being included in the received image, control the display to display a second UI including at least one key corresponding to a type of input requested through the first UI, display the second UI excluding at least one of unused keys, wherein the at least one key is displayed based on the attribute of the received image and the type of input requested through the first UI and the functions performable by the external device (An Figs. 1-46; [0302], the multimedia device detects a string in a video image output on the screen of the multimedia device (S4520); [0303], the multimedia device displays OSD graphic data corresponding to the detected string on the screen (S4530); [0308], the first condition, for example, corresponds to the case in which the video image includes a popup message and the second condition; [0267], the above-described strings correspond to "payment", "color key", "favorite channel", "trick play", "VOD (video on demand)", "numeral" or "number"; [0268-0271], FIG. 38 is a diagram showing another example of a database (number, color, VOD functions performable by the external device); see Figs. 25-27 and [0197-0208], a command for moving one step in a specific direction; see Figs. 39-40 and [0272-0279], an option for enabling a user to select a color key button is provided; the remote controller 4020 transmits the received code value to an STB 4010 which is an example of the external electronic device and automatically executes the function corresponding to the code value in the STB 4010; see Figs. 41-42 and [0280-0291], payment page resident-registration-number input; see Figs. 43-44 and [0292-0299], detect only a specific string 4312 in the popup message 4311 (see FIG. 43(b)); functions for controlling the video content, such as play, stop and pause, are immediately provided to the user; as shown, keys that are unused based on the context are excluded)
However, An fails to expressly disclose based on a key use history identifying which keys have been used and which keys have not been used by a user, display the second UI excluding at least one of unused keys and has key configuration and arrangement based on a usage history of the second UI.  In the same field of endeavor, Chang teaches:
based on a key use history identifying which keys have been used and which keys have not been used by a user, display the second UI excluding at least one of unused keys and has key configuration and arrangement based on a usage history of the second UI (Chang Figs. 1-4; [0002], simplify using new consumer electronic devices by adapting the user interface on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated based on a key use history identifying which keys have been used and which keys have not been used by a user, display the second UI excluding at least one of unused keys and has key configuration and arrangement based on a usage history of the second UI as suggested in Chang into An.  Doing so would be desirable because many home electronic devices have user configurable displays, including set-top boxes (STBs), televisions, computers, VCRs, DVDs, digital stereo systems (see Chang [0004]).  Although user interfaces are designed for ease of use, the recent proliferation of these devices and the number of varied interfaces, can confuse and intimidate users (see Chang [0005]).  Therefore, a need exists for determining those features of a device which a particular user wants access to through the user interface on a user-by-user individual basis. In addition, a need exists for modifying the user interface to reflect the user's desired features (see Chang [0008]).  It is 

	Regarding claim 10, claim 10 contains substantially similar limitations to those found in claim 1, the only difference being A method of providing a user interface (UI) for an electronic apparatus, the method comprising (An Figs. 1-46; abs. a method for controlling a remote controller and a multimedia device is disclosed).  Consequently, claim 10 is rejected for the same reasons.

Regarding claim 19, claim 19 contains substantially similar limitations to those found in claim 1, the only difference being A non-transitory computer readable medium storing at least one computer instruction which, when executed by a processor, causes an electronic apparatus to perform operations, wherein the operations comprise (An Figs. 1-46; [0326], the method for operating an image display apparatus according to the foregoing exemplary embodiments may be implemented as code that can be written on a computer-readable recording medium and thus read by a processor; the computer-readable recording medium include a ROM, a RAM, a CD-ROM, a magnetic tape, a floppy disc, an optical data storage) and the input that is received from the external device (An Figs. 1-46; [0302], the multimedia device detects a string in a video image output on the screen of the multimedia device (S4520); [0303], the multimedia device displays OSD graphic data corresponding to the detected string on the screen (S4530); [0306], the code value is transmitted from the remote controller to the external electronic device using a 

Regarding claim 2, An in view of Chang teaches all the limitations of claim 1, further comprising:
wherein the at least one key for controlling the first UI is among a plurality of keys for controlling the external device based on a context of the external device identified according to  the attribute of the received image and the functions performable by the external device (An Figs. 1-46; [0302], the multimedia device detects a string in a video image output on the screen of the multimedia device (S4520); [0303], the multimedia device displays OSD graphic data corresponding to the detected string on the screen (S4530); [0306], the code value is transmitted from the remote controller to the external electronic device using a second communication method (S4560); the external electronic device may automatically execute a specific function (S4570); [0308], the first condition, for example, corresponds to the case in which the video image includes a popup message and the second condition; [0201], selectable items (e.g., real-time broadcast, TV reviewing, movie/series, fun & life, etc.) provided on the graphic image option 1202 by the STB 1231; see Figs. 25-27 and [0197-0208], a command for moving one step in a specific direction; [0265-0271], OSD graphic data corresponding to a specific string in a video image output on the screen of the multimedia device is designed to be mapped as shown in FIG. 37 and Fig. 38; see Figs. 39-40 and [0272-0279], an option for 

Regarding claim 11, claim 11 contains substantially similar limitations to those found in claim 2.  Consequently, claim 11 is rejected for the same reasons.

Regarding claim 3, An in view of Chang teaches all the limitations of claim 2, further comprising:
wherein the processor is configured to control the display to display the second UI, the second UI corresponding to a type of the received image, and wherein the type of the received image is at least one of a real-time broadcasting image, an image pre-stored in the external device and an image including a specific UI (An Figs. 1-46; [0201], real-time broadcast provided by the set top box; [0302], the multimedia device detects a string in a video image output on the screen of the multimedia device (S4520); [0303], the multimedia device displays OSD graphic data corresponding to the detected string on the screen (S4530); [0306], the code value is transmitted from the remote controller to the external electronic device using a second communication method (S4560); the external electronic device may automatically execute a specific function (S4570); [0195], as shown in FIG. 25, assume that the multimedia device 1100 is connected to external electronic devices such as an STB 1131; [0197], FIG. 26 is a diagram showing an example of a graphic image option received from an external electronic device; [0199], a graphic image 1202 provided by the STB 1231 is displayed; [0205], a multimedia device 1300 which has output a general broadcast screen displays a graphic image 1301 related to a channel browser provided by the STB 1331 (shown to be real-time broadcast of channel 7 overlaid with an image pre-stored in the external device); [0308], the first condition, 

Regarding claim 12, claim 12 contains substantially similar limitations to those found in claim 3.  Consequently, claim 12 is rejected for the same reasons.

Regarding claim 4, An in view of Chang teaches all the limitations of claim 2, further comprising:
wherein the first UI included in the received image requires a key input, and the processor is configured to control the display to display the second UI including the at least one key which is used as the key input for the first UI (An Figs. 1-46; [0302], the multimedia device detects a string in a video image output on the screen of the multimedia device (S4520); [0303], the multimedia device displays OSD graphic data corresponding to the detected string on the screen (S4530); [0306], the code value is transmitted from the remote controller to the external electronic device using a second communication method (S4560); the external electronic device may automatically execute a specific function (S4570); [0308], the first condition, for example, corresponds to the case in which the video image includes a popup message and the second condition; [0201], selectable items (e.g., real-time broadcast, TV reviewing, movie/series, fun & life, etc.) provided on the graphic image option 1202 by the STB 1231; [0265-0271], OSD 

Regarding claim 13, claim 13 contains substantially similar limitations to those found in claim 4.  Consequently, claim 13 is rejected for the same reasons.

Regarding claim 5, An in view of Chang teaches all the limitations of claim 4, further comprising:
wherein the processor is configured to, when the received image including the first UI requiring the key input is displayed, and a focus controlled by a remote control device is disposed on the first UI requiring the key input, control the display to display the second UI including at least one key that is input to the first UI requiring the key input among the plurality of keys (An Figs. 1-46; [0197], FIG. 26 is a diagram showing an example of a graphic image option received from an external electronic device; [0199], a graphic image 1202 provided by the STB 1231 is displayed; [0202], the shape of the indicator 1201 is changed in a region which cannot be directly selected by the indicator 1201 (focus over first UI); as shown in FIG. 26, a straight line graphic may appear to cover the middle of an arrow; [0203], further, as a second solution, the indicator 1201 is positioned on the four-way arrow button part 802 shown in FIG. 22 so as to readily select options of the menu image 1202 provided by the STB 1231; [0204], FIG. 27 is a diagram illustrating a process of selecting a graphic image option received from an external 

Regarding claim 14, claim 14 contains substantially similar limitations to those found in claim 5.  Consequently, claim 14 is rejected for the same reasons.

Regarding claim 7, An in view of Chang teaches all the limitations of claim 2, further comprising:
wherein the processor is configured to, when the first UI included in the received image includes at least one specific key for controlling the first UI, control the display to display the second UI including at least one key for performing a function corresponding to each of the at least one specific key included in the first UI (An Figs. 1-46; [0197], FIG. 26 is a diagram showing an example of a graphic image option received from an external electronic device; [0199], a graphic image 1202 provided by the STB 1231 is displayed; [0202], the shape of the indicator 1201 is changed in a region which cannot be directly selected by the indicator 1201 (focus over first UI including specific keys) ; as shown in FIG. 26, a straight line graphic may appear to cover the middle of an arrow; [0203], further, as a second solution, the indicator 1201 is positioned on the four-way arrow button part 802 shown in FIG. 22 so as to readily select options of the menu image 1202 provided by the STB 1231; [0204], FIG. 27 is a diagram illustrating a process of selecting a graphic image option received from an external electronic device; [0206], if the graphic image related to the channel browser is directly received from an external electronic device; in order to notify a user that no error has occurred, the shape, color and transparency of the indicator 1304 is changed (focus over first UI including specific keys); [0207], if a specific channel 1302 is selected in the channel browser image 1301 using the remote controller 1310 corresponding to the multimedia device 1300 instead of a remote controller dedicated to the STB 1331, the indicator 1303 is positioned on the four-way arrow image (cursor is displayed with second UI including at least one key input to the first UI); [0208], if a specific direction is selected using the remote controller 1310, an IR code value (e.g., a command for moving one step in a specific direction; function corresponding to the keys in the first UI) corresponding thereto is sent from the multimedia device 1300 to the remote controller 1310, and the remote controller 1310 is designed to transmit the IR code value to the STB 1331; [0265-0271], OSD graphic data corresponding to a specific string in a video image output on the screen of the multimedia device is designed to be mapped as shown in FIG. 37 and Fig. 38; see Figs. 39-40 and [0272-0279], an option for enabling a user to select a color key button is provided; see Figs. 41-42 and [0280-0291], payment page resident-registration-number input; see Figs. 43-44 and [0292-0299], detect only a specific string 4312 in the popup message 4311 

Regarding claim 16, claim 16 contains substantially similar limitations to those found in claim 7, except for external device (An Figs. 1-46; [0208], if a specific direction is selected using the remote controller 1310, an IR code value (e.g., a command for moving one step in a specific direction; function corresponding to the keys in the first UI) corresponding thereto is sent from the multimedia device 1300 to the remote controller 1310, and the remote controller 1310 is designed to transmit the IR code value to the STB 1331 (controlling the external device; see discussion of [0197-0208], [0272-0279], [0280-0291], and [0292-0299] above).  Consequently, claim 16 is rejected for the same reasons.

Regarding claim 8, An in view of Chang teaches all the limitations of claim 2, further comprising:
wherein the processor is configured to, based on the identified context of the external device, control the display to display the second UI including a key among the at least one key corresponding to the identified context of the external device (An Figs. 1-46; [0302], the multimedia device detects a string in a video image output on the screen of the multimedia device (S4520); [0303], the multimedia device displays OSD graphic data corresponding to the detected string on the screen (S4530); [0306], the code value is transmitted from the remote controller to the external electronic device using a second communication method (S4560); the external electronic device may automatically execute a specific function (S4570); [0308], the first condition, for example, corresponds to the case in which the video image includes a popup message and the second condition; [0265-0271], OSD graphic data corresponding to a specific string in a video image output on the screen of the multimedia device is designed to be mapped as shown in FIG. 37 and Fig. 38; see Figs. 25-27 and [0197-0208], a command for moving one 
Chang further teaches:
based on a key use history in the identified context, control the display to display the second UI including a key corresponding to the key use history among the at least one key corresponding to the identified context (Chang Figs. 1-4; [0002], simplify using new consumer electronic devices by adapting the user interface on the basis of usage history; [0049], (adding) and/or deleting (removing) specific functions, commands, or operations from one or more displayed menus; [0051], each user will have different viewing habits individual sets of statistics are compiled for each user; individual user sets are stored; [0044], FIG. 3 is an illustration of adding and removing exemplary features on a user interface for an electronic device; such displays include televisions, computer monitors, PDAs, remote controls; the present invention is not limited to the user interfaces shown in FIG. 3; as shown in FIG. 1, the display may correspond to a television on-screen menu display (OSD) 26; thousands of features that may be configured into dozens of sub-menus; [0045], the invention automatically removes seldom used user interface features; the adaptable user interface monitors input commands to the user interface and tracks usage statistics for use in determining whether to add or remove features from the interface; [0050], exemplary usage statistics are: the number of times a feature is used, the frequency of use; [0052], the change involves deleting the indicated feature; in step S11, the user interface is reconfigured based on the modified features and displayed; [0053], the user connects the STB to his television and intends to use it as a digital recorder for his favorite television programs; another feature is the option to place the user interface in either a learn or simplify mode; the next few times the STB is used, the invention monitors which features the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated based on a key use history in the identified context, control the display to display the second UI including a key corresponding to the key use history among the at least one key corresponding to the identified context as suggested in Chang into An.  Doing so would be desirable because many home electronic devices have user configurable displays, including set-top boxes (STBs), televisions, computers, VCRs, DVDs, digital stereo systems (see Chang [0004]).  Although user interfaces are designed for ease of use, the recent proliferation of these devices and the number of varied interfaces, can confuse and intimidate users (see Chang [0005]).  Therefore, a need exists for determining those features of a device which a particular user wants access to through the user interface on a user-by-user individual basis. In addition, a need exists for modifying the user interface to reflect the user's desired features (see Chang [0008]).  It is therefore an object of the present invention to simplify using new electronic devices by adapting the user interface on the basis of usage history, rather than on preset or user selected criteria (see Chang [0009]).  It is still another object of the present invention to adapt the features displayed on a user interface to eliminate unused features to simplify operation of an electronic device (see Chang [0011]).  The present invention is an adaptable user interface and method thereof for simplifying the use of new electronic devices, such as set-top boxes, by adapting the user interface on the basis of usage history (see Chang [0045]).  

Regarding claim 17, claim 17 contains substantially similar limitations to those found in claim 8.  Consequently, claim 17 is rejected for the same reasons.

Regarding claim 9, An in view of Chang teaches all the limitations of claim 2, further comprising:
wherein the processor is configured to, identify a key used in the identified context of the external device among the at least one key corresponding to the identified context of the external device, and control the display to display the second UI including the key used (An Figs. 1-46; [0302], the multimedia device detects a string in a video image output on the screen of the multimedia device (S4520); [0303], the multimedia device displays OSD graphic data corresponding to the detected string on the screen (S4530); [0306], the code value is transmitted from the remote controller to the external electronic device using a second communication method (S4560); the external electronic device may automatically execute a specific function (S4570); [0308], the first condition, for example, corresponds to the case in which the video image includes a popup message and the second condition; [0265-0271], OSD graphic data corresponding to a specific string in a video image output on the screen of the multimedia device is designed to be mapped as shown in FIG. 37 and Fig. 38; see Figs. 25-27 and [0197-0208], a command for moving one step in a specific direction; see Figs. 39-40 and [0272-0279], an option for enabling a user to select a color key button is provided; see Figs. 41-42 and [0280-0291], payment page resident-registration-number input; see Figs. 43-44 and [0292-0299], detect only a specific string 4312 in the popup message 4311 (see FIG. 43(b)); functions for controlling the video content, such as play, stop and pause, are immediately provided to the user)
Chang further teaches:
based on the key use history, identify a key used in the identified context (Chang Figs. 1-4; [0002], simplify using new consumer electronic devices by adapting the user interface on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated based on the key use history, identify a key used in the identified context as suggested in Chang into An.  Doing so would be desirable because many home electronic devices have user configurable displays, including set-top boxes (STBs), 

Regarding claim 18, claim 18 contains substantially similar limitations to those found in claim 9 except for the identified key (see An Figs. 1-46 and [0197-0208], [0265-0271], [0272-0279], [0280-0291], [0292-0299], [0302-0308] displaying a UI including the identified key, as discussed above with regards to claim 9; see Chang Figs. 1-4 and [0002], [0044], [0049-0053], displaying a UI including the identified key, as discussed above with regards to claim 9).  Consequently, claim 18 is rejected for the same reasons.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Chang in further view of Satheesh et al. (US 20180146233 A1, published 05/24/2018), hereinafter Satheesh.

Regarding claim 6, An in view of Chang teaches all the limitations of claim 4, further comprising:
wherein the first UI requiring the key input includes at least one of access information and authentication information (An Figs. 1-46; [0274], at this time, as shown in FIG. 39(b), the multimedia device 3910 displays a popup message 3911 "click red button for automatic payment"; [0283], at this time, as shown in FIG. 41(b), the multimedia device 4110 displays a popup message 411 "payment page resident-registration-number input";[0287], the multimedia device 4110 is designed to detect only a specific string 4112; in a current situation, only an option for enabling a user to select a numeric button is provided; the result value of recognition is output in the form of OSD graphic data shown in FIG. 42 (access/authentication information))
However, An in view of Chang fails to expressly wherein the first UI requiring the key input includes an input window for inputting at least one of access information and authentication information.  In the same field of endeavor, Satheesh teaches:
wherein the first UI requiring the key input includes an input window for inputting at least one of access information and authentication information (Satheesh [0109], switch 202 may be configured to receive a video signal from a connected media device (e.g., one of media device(s) 204) representing the GUI of the media device, and automatically navigate or interact with the GUI based on GUI information extracted from the video signal; [0217], video signal receiver 402 receives from device 1106 a video signal comprising the representation of the GUI 1102 depicted in FIG. 11A; video frame extractor 404 may extract one or more video frames from the received video signal, which may comprise one or more still images of GUI 1102; frame processor 408 processes the one or more frames to obtain GUI information therefrom; [0273], navigation component 228 may process video frame(s) to determine whether the GUI is displaying a login screen for an application or service; [0274], a user may transmit a username and/or password (or similar login information, such as an email address or an account number) to switch 202 via a remote control; user login information may be transmitted to switch 202 in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the first UI requiring the key input includes an input window for inputting at least one of access information and authentication information as suggested in Satheesh into An in view of Chang.  Doing so would be desirable because navigating the interface of a media device using a traditional remote control can be cumbersome and further increase the navigation time (see Satheesh [0003]).  Additionally, it would allow the user to more easily access a wide range of media sources, such as those requiring authentication information, thereby increasing the flexibility of the system and increasing user satisfaction.

Regarding claim 15, claim 15 contains substantially similar limitations to those found in claim 6.  Consequently, claim 15 is rejected for the same reasons.

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 4, 10, and 19.  
Applicant’s arguments with respect to claim(s) 1, 10, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wen (US 20150264444 A1) see Figs. 1-8 and [0015-0021], [0034-0039], [0079-0084].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN T REPSHER III/Primary Examiner, Art Unit 2143